Name: 94/64/EC: Commission Decision of 1 February 1994 amending Decision 93/663/EC concerning the specific financial contribution by the Community towards the eradication of foot-and-mouth disease in Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: civil law;  agricultural policy;  agricultural activity;  Europe;  EU finance
 Date Published: 1994-02-03

 Avis juridique important|31994D006494/64/EC: Commission Decision of 1 February 1994 amending Decision 93/663/EC concerning the specific financial contribution by the Community towards the eradication of foot-and-mouth disease in Italy (Only the Italian text is authentic) Official Journal L 030 , 03/02/1994 P. 0047 - 0048COMMISSION DECISION of 1 February 1994 amending Decision 93/663/EC concerning the specific financial contribution by the Community towards the eradication of foot-and-mouth disease in Italy (Only the Italian text is authentic) (94/64/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Commission Decision 93/439/EEC (2) and, in particular, Article 11 thereof, Whereas outbreaks of foot-and-mouth disease have occured in certain regions of Italy from February to June 1993; Whereas the appearance of this disease is a serious danger to the Community's livestock and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of making good the losses so caused; Whereas, as soon as the presence of foot-and-mouth disease was officially confirmed the Italian authorities took appropriate measures which include the measures as listed in Article 3 (2) of Decision 90/424/EEC and the appropriate provisions of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease (3) as last amended by Commission Decision 92/380/EEC (4); whereas such measures were notified by the Italian authorities; Whereas by Decision 93/230/EEC (5), the Community made a financial contribution to the eradication of foot-and-mouth disease in Italy; Whereas this contribution was continued for a further perid by Commission Decision 93/663/EC (6) which also introduced additional control measures on the movement of animals of susceptible species in the province of Caserta; whereas it is appropriate to amend those control measures to take account of the present disease situation, and the reduction of the measures, introduced by Commission Decision 93/180/EEC of 26 March 1993 concerning certain protective measures with regard to foot-and-mouth disease in Italy and repealing Decision 93/168/EEC (7) as last amended by Decision 93/419/EEC (8); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/663/EC is hereby amended as follows: 1. In Article 1 (c) 'Article 3.3' shall be replaced by 'Article 3'. 2. Article 2 (3) shall be deleted. 3. Article 3 (1) and (2) shall be deleted. 4. In Article 3, paragraph 3, shall be numbered paragraph 1 and '30 November' shall be replaced by '31 December'. Article 2 This Decision is addressed to Italy. Done at Brussels, 1 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 244, 18. 8. 1990, p. 19. (2) OJ No L 203, 13. 8. 1993, p. 34. (3) OJ No L 315, 26. 11. 1985, p. 11. (4) OJ No L 198, 17. 7. 1992, p. 54. (5) OJ No L 97, 23. 4. 1993, p. 35. (6) OJ No L 303, 10. 12. 1993, p. 24. (7) OJ No L 75, 30. 3. 1993, p. 21. (8) OJ No L 191, 28. 7. 1993, p. 131.